Citation Nr: 1205040	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement of service connection a low back disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which declined to reopen a service connection claim for a low back disability.  

In August 2007, the Board remanded the appeal and, in March 2009, reopened the claim and remanded it for further development.  In August 2009, the Board denied the claim on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2011 memorandum decision, vacated the August 2009 Board adjudication of the merits of the claim and remanded it for de novo review.  The matter is has now been returned to the Board for compliance with the May 2011 Court order.  

In January 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO).  In February 2007, the Veteran testified in connection with his present appeal before the undersigned Veterans Law Judge (VLJ).  


FINDING OF FACT

Resolving all reasonable doubt in his favor, degenerative disc disease of the thoracic-lumbar spine had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection degenerative disc disease of the thoracic-lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative disc disease of the thoracic-lumbar spine, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks service connection for a low back disability, maintaining that his back disability had its onset in service and has been symptomatic since that time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board notes that the evidence of record confirms the Veteran's diagnosis of degenerative changes of the thoracic-lumbar spine (low back disability).  See "Diagnosis," VA Examination Report, Apr. 29, 2009.  Thus, the determinative issue is whether any low back disability is related to military service.  

In a March 2007 statement, private physican E. O'Hea, M.D., details the Veteran's low back symptoms and the treatment for this condition.  Further, Dr. O'Hea confirms a current low back diagnosis and reports the Veteran's account of in-service low back trauma and low symptoms of increasing severity since separation.  Then, based on his account of symptomatology, relevant medical evidence and current medical findings, Dr. O'Hea states that the currently diagnosed low back disability is likely related to his in-service low back injury and symptoms.  

The April 2009 VA examination report documents the Veteran's account of low back symptomatology, treatment and current examination findings.  Ultimately, the examiner opined that the currently diagnosed condition was not likely related to military service, given the absence of any medical evidence of in-service treatment, post-service treatment for many years after separation.  

The Veteran has provided a competent and credible account of low back symptoms, to include onset and continuity since separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of in- and post-service symptoms, to include at his February 2007 Board hearing, has remained consistent.  Moreover, the multiple lay statements submitted on his behalf, as well as post-service treatment records, tend to corroborate his account.  Taken together, these factors make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

The Board also recognizes that the Veteran separated from military service in March 1982 and the first medical evidence of any relevant treatment was approximately 17 years after this date.  Nonetheless, VA is unable to obtain relevant private chiropractic records that may confirm his low back related treatment(s) shortly after separation, but the Veteran has provided a competent and credible account of continuously increasing low back symptoms since separation.  See Jandreau and Buchanan.  The absence of medical evidence documenting relevant treatment is a factor properly considered when considering a claim of this nature.  Here, however, through no fault on his behalf, records that may corroborate his account are unavailable and, resolving all reasonable doubt in his favor, the absence of such records does not provide probative evidence against the Veteran's competent and credible account of having low back symptoms continuously since separation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed  since military service, and any other relevant fact," when considering the probative value to assign evidence of a prolonged period without medical complaint.).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Here, the most probative medical evidence of record tends to weigh in favor of the claim.  The March 2007 private physician's opinion relating the Veteran's current low back disability to military service, clearly reflects (I) acceptance of the Veteran's competent and credible account of symptomatology, i.e., it was based on an accurate history; (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise.  Thus, the Board finds the opinion to have significant probative value in favor of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Conversely, the April 2009 VA examination tending to weigh against the claim, as articulated in the Court's May 2011 memorandum decision, is inadequate.  The basis for this conclusion clearly does not account for his competent, credible and probative account of low back symptoms, to include onset and continuity since separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan.  Thus, the reasoning provided is inadequate and the Board may not properly rely on this opinion in evaluating this claim.  Id.; Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support is conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In sum, the evidence of record confirms the Veteran's diagnosis with a current low back disability and he has provided a competent and credible account of low back symptomatology.  What is more, the most probative medical evidence of record links the currently diagnosed degenerative disc disease of the thoracic-lumbar spine low back disability to military service.  Thus, service connection is warranted.  


ORDER

Service connection for degenerative changes of the thoracic-lumbar spine is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


